DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 744 in Fig.20.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 4, 6, and 12 are objected to because of the following informalities:  
Claim 4 line 2 recites “an wiring bracket”.  The indefinite article “an” does not match its following word “wiring”, where “wiring” begins with a consonant. 
Claim 6 line 1 recites “comrpises” which is misspelled. 
Claim 6 line 2 recites “for guiding detaching” which appear to be a pair of adjacent verbs both in continuous form.  However, the adjacent verbs lack a connecting word (e.g. and). 
Claim 12 line 1 recites “an manual”. The indefinite article “an” does not match its following word “manual”, where “manual” begins with a consonant.
Claim 13 line 1 recites “moudle” which is misspelled.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over DRISCOLL (US 2016/0040839 A1) in view of ATHALYE et al (US 2015/0233537 A1).
Regarding claims 1 and 2, DRISCOLL discloses a downlight apparatus (Figures 1-3, 8, and 9, ¶0037 describes LED light fixture 10), comprising: a downlight housing (luminaire housing 100) with a surface rim (opening lips 180 described in ¶0039) and a downlight holder (Fig.8 shows internal cavity 190 enclosed by at least back member 120 and first and second side members 130, 140, described in ¶0038), wherein the surface rim (180) defines a rim opening (160 in Fig.8, described in ¶0039), wherein the surface rim (180) conceals an installation cavity (Figs.3-4 show enclosed space above ceiling 50 further defined by joists 53 and struts 56 described in ¶s0036-0037), wherein the downlight holder (Fig.8 shows internal cavity 190 enclosed by at least back member 120 and first and second side members 130, 140, described in ¶0038) defines a holder space (internal cavity 190) connected (Fig.8) to the rim opening (160), wherein the downlight housing (100) is attached in the installation cavity (Figs.3-4 show enclosed space above ceiling 50 further defined by joists 53 and struts 56 described in ¶s0036-0037); a drawstring module (face plate 240 shown in Fig.3 and Fig.9 described in ¶0040 as “Face plate 240 may include an output aperture 240 that may allow a power supply cable 390c to pass through face plate 240”) for collecting a pullable wire (390c in Fig.9 as power supply cable 390c), wherein the pullable wire (390c) is electrically connected to a power source (via power supply 290 and/or external wiring 20); and a light module (300 in Fig.3 and Fig.9, as light engine module (LEM) 300 described in ¶0037) with a light source (LEDs 385 and/or PCB 380 described in ¶0042) and a light housing (305 in Figs.3 & 9, as LEM housing 305 described in ¶0042), wherein the light housing (305) is connected to a bottom end (at 380 or 390 in Fig.9) of the pullable wire (390c) for electrically connecting the power source (20, 290) to the light source (385 and/or PCB 380 described in ¶0042), wherein the light module (LEM 300) is pulled out from the holder space (190) to an adjustable distance (Figures 3 and 9) shows contracted and extended power supply cable 390c) from the rim opening (180) with the pullable wire (390c) connecting the light module (300) to the downlight housing (100).
However, DRISCOLL does not disclose: from claim 1, a fixing unit; and from claim 2, wherein the fixing unit comprises a pair of elastic units for elastically changing a span diameter to fix the downlight housing to the installation cavity.
ATHALYE teaches in ¶s0068-0069 and illustrated in Fig.7 and Figs.10-11, a solid state downlight 400 of fixture 402 in Fig.7 attached with pair of spring mounting arms 450 including base 452, elongate extension 454, spring 456 and insertion tab 458 for the purpose of installing by inserting the fixture 402 through the opening 172 in the ceiling 170 in Fig.11 with tabs 458 and springs 456 elastically pushed inwardly to allow insertion of the fixture 402 with the arms 450 through the ceiling opening 172 and then pushed and positioned above the ceiling until the lip 417 comes into contact with ceiling surface below, allowing the tabs 458 and springs 456 to expand outwardly and engage the sidewalls 174, thereby hold the fixture 402 in place within the opening 172.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the downlight housing (luminaire housing 100) with a surface rim (opening lips 180 described in ¶0039) of DRISCOLL to include the pair of elastic mounting arms as fixing units as taught by ATHALYE et al in order to install by inserting the fixture housing with the mounting arms contracted inwardly through ceiling openings of different diameters and then pushed and positioned above the ceiling until the rim/lip comes into contact with ceiling surface below, allowing elastic mounting arms to expand outwardly and engage the sidewalls of the opening, thereby hold the housing/fixture in place within ceiling opening.
Regarding claim 3, DRISCOLL discloses a driver box (Fig.3 shows junction box 200 described in ¶0040 as defining an internal space that may house power supply 290) with a driver circuit (¶0037 describes a LED-suitable power supply 290) for converting an external power to the power source (from external airing 20) supplied to the pullable wire (290c).
Regarding claim 10, DRISCOLL discloses the light module (300 in Fig.3 and Fig.9, as light engine module (LEM) 300 described in ¶0037) having a light module connector (Fig.9 shows distal end of power supply cable 390c connected to light engine module (LEM) 300 at region marked by reference numerals 390 (no identification) and/or 380 identified as PCB) connecting to the pullable wire (390c), wherein the light module connector (390, 380 in Fig.9) is detachable (intrinsic of allowing removal of one LEM 300 and installation of another LEM 300 as described in ¶s0046-0047) from the pullable wire (390c) to replace (¶s0046-0047) another light module (300) to attach to the pullwire (390c).


Claims 4, 5, 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over DRISCOLL (US 2016/0040839 A1) in view of ATHALYE et al (US 2015/0233537 A1) as applied to claim 1 above, and further in view of XHUNGA (US 2010/0296301 A1).
Regarding claims 4 and 5, DRISCOLL discloses the drawstring module (face plate 240 shown in Fig.3 and Fig.9 described in ¶0040 as “Face plate 240 may include an output aperture 240 that may allow a power supply cable 390c to pass through face plate 240”).  
However, DRISCOLL does not disclose: from claim 4, a string box and an [sic] wiring bracket, wherein the wiring bracket has a rotation wheel for collecting the pullable wire; from claim 5, wherein the wiring bracket has an elastic module for providing an elastic force for pulling the pullable wire back to the rotation wheel, wherein the wiring bracket has a stop unit for keep the pullable wire to stay when no external pulling force is applied to the pullable wire.
XHUNGA teaches in ¶s0040-0042, ¶s0044-0050, and illustrated in Figures 1-1A and Figs. 3-9, a retracting unit 25/25A forming a box-like enclosure that contains rotatable reel 51 for collecting a wound gooseneck 41 containing electric wires (¶0042), wherein the reel 51 includes and urged by loaded springs 75 (Figs.5, 8, and 9) that produce a pulling torque to rewind the gooseneck-wire 41 and retract the displaceable illuminating unit 23, and wherein the reel 51 engages with a stopper wheel 67 and friction pad 59 (Figs.4-4A, ¶s0044-0047) upon actuation pushbutton 29 to stop and lock the reel 51 from rewinding the gooseneck-wire 41 by frictional forces created on the pressed contact surfaces.  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the face plate 240 of the power supply 290 with junction box 200 and inserted power supply cable 390c of the downlight/luminaire housing 100 of DRISCOLL to include the type of retracting unit enclosing and positioning a biasedly rotatable reel wound with the power supply cable, where the reel is selectively engageable with stopper wheel and friction pad as taught by XHUNGA in order to satisfy further lighting needs of a user beyond just overhead ambient downlighting that includes height-adjustable unobscured/un-shadowed more proximate and/or peripheral lighting (see ¶s0002-0003) and facilitate retraction of the pulled-light upon completion of proximate illuminated task(s).   
Regarding claim 8, DRISCOLL discloses the drawstring module (face plate 240 shown in Fig.3 and Fig.9 described in ¶0040 as “Face plate 240 may include an output aperture 240 that may allow a power supply cable 390c to pass through face plate 240”), having a wire fastener for fixing a wire part (Figures 8 and 9 shows absence and presence, respectively, of wire part of power supply cable 390c between interior of face plate 240 with junction box 200 that connects to power supply 290 as an intrinsic means to fasten the end of wire part of power supply cable 390c) of the pullable wire (390c) nonmovable (Figs.3 and 9 show wire part of power supply cable 390c remain in position to connect with power supply 290 or remain connected in junction box 200) with respect to the string box (¶0040 describes and Figs.8-9 show junction box 200 including face plate 240).
Regarding claim 9, DRISCOLL discloses a wire connector (¶0049 describes external wiring 20 may be operatively connected to junction box 200 via knockouts 200a in inclined surface 260 in Fig.3, thus, external wiring 20 may provide electrical connection to junction box 200 and thereby to power supply 290 contained within junction box 200, and that power supply cable 390c may be connected to power supply 290) used for electrically connecting a power wire (20) to the pullable wire (390c).
Regarding claim 11, DRISCOLL discloses the light module (300 in Fig.3 and Fig.9, as light engine module (LEM) 300 described in ¶0037).
However, DRISCOLL does not disclose: the light module having a rotation bracket for changing a light direction of the light source.
XHUNGA teaches in ¶0088 and ¶0090 and illustrated in Figures 17-20, a T-nipple 107 that pivotally connects the illuminating unit 23S to the gooseneck for the purpose of operating the illuminating unit 23/23S to include selective rotation of ±90 degrees in two opposite directions in the pulled-down positions, so as to further meet user’s illumination needs on or around the user.  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the connection between the light module (LEM 300) and power supply cable 390c of the downlight/luminaire housing 100 of DRISCOLL to include the type T-nipple as taught by XHUNGA in order to provide a pivotal connection therebetween and further allow ±90 degrees rotatable direction of emitted light from the light module to further meet user’s illumination needs on or around the user. 


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over DRISCOLL (US 2016/0040839 A1) in view of ATHALYE et al (US 2015/0233537 A1) as applied to claim 1 above, and further in view of LI (CN108730843 A merged with English translation text).
Regarding claim 12, DRISCOLL discloses the light module (300 in Fig.3 and Fig.9, as light engine module (LEM) 300 described in ¶0037), except: having an [sic] manual switch to turn on or turn off the light source.
LI teaches in the last sentence of a paragraph under “Description” and “Specific implementation methods” that starts as “Referring to FIG. 1-2, an intelligent household intelligent LED illumination device”, reciting “the fixing plate 8 of the top is fixed with support frame 13, support frame 13 is fixedly mounted with a movable rod 12, the movable rod 12 of the outer side is movably connected with a roller 11, a rotating rod 16 outer surface is wound with a wire, the wire is fixed with a lamp holder 4 through the roller 11 is contacted with the outer side of the limiting wheel 6, bottom of the wire holder 4 of the bottom fixedly connected with an LED illumination device 3, holder 4 of the outer side is inserted with the pressing switch 5”.   LI also illustrates this pressing switch 5 disposed at bottom of wire holder 4 connected to LED illumination device 3 in Figures 1 and 2, as described in that last sentence, suggesting the pressing switch may be pressed by a user to operate the LED illumination device 3 to receive or shut current flow from the wire through the pressing switch 5.  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the power supply cable 390c and the pullable/retractable light module (LEM 300) of the downlight/luminaire housing 100 of DRISCOLL to include the type of pressing switch as taught by LI in order to selectively operate to illuminate or shut off the light module in any of the variable movable positions for proximate or ambient lighting needs of the user, and/or further test if the light module is not operable to illuminate while the light module is positioned proximate the user, so as to determine if repair or replacement of parts of the light module is needed.  


Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over DRISCOLL (US 2016/0040839 A1) in view of ATHALYE et al (US 2015/0233537 A1) as applied to claim 1 above, and further in view of VAN WINKLE (US 2018/0206305 A1).
DRISCOLL does not disclose: the light module having a manual switch for adjusting a light parameter of the light source; wherein the light source has multiple types of LED modules to mix a required color temperature, wherein the manual switch indicates the required color temperature.
VAN WINKLE teaches in ¶s0064-0067 and ¶s0004-0007, a light module 1 shown in Figs.1 and 3 of a recessed LED downlight 100 comprising a manually controllable CCT switching device/assembly 13 that includes slide switch 51 in Fig.8 formed through opening 57 and having three settings for color temperatures 3000K, 4000K and 5000K shown on a setting scale 60 for the purpose of selectively operating the light module to emit white light of visible warm colors (yellowish white through red), of cool colors (bluish white) identified as neutral white light, and of colors that resemble day-white, any of which may be suitable or desired, selected and applied upon installation in residences, commercial buildings, hospitals, educational institutions and the like. 
VAN WINKLE further teaches in ¶0092-0095 and illustrated in Fig.47, a printed circuit board or light engine 276 comprising a series of dispersed LEDs 288 and 290 having different correlated color temperatures when illuminated, each color being part of a group of which particular LEDs or combination of LEDs are selectively illuminated according to the setting of manually controllable CCT switching assembly 302 having settings of 3000K, 4000K and 5000K.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify pullable/retractable light module (LEM 300) of the downlight/luminaire housing 100 of DRISCOLL to include the type of manually controllable CCT switching device/assembly having three settings for color temperatures 3000K, 4000K and 5000K and printed circuit board or light engine  comprising a series of dispersed LEDs having different correlated color temperatures when illuminated and of which selective setting chosen by user, sets the switch assembly to illuminate a group or combination of groups of LEDs to produce white light of 3000K, 4000K and 5000K color temperatures as taught by VAN WINKLE in order to provide illumination of particular white light of visible warm colors (yellowish white through red), of cool colors (bluish white) identified as neutral white light, or of colors that resemble day-white, any of which may be suitable or desired, selected and applied upon installation in residences, commercial buildings, hospitals, educational institutions and the like.


Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over DRISCOLL (US 2016/0040839 A1) in view of ATHALYE et al (US 2015/0233537 A1) as applied to claim 1 above, and further in view of KATONA et al (US 2017/0167675 A1).  
DRISCOLL does not disclose: from claim 15, wherein the light module has a sensor for detecting an ambient light parameter around a current position of the light module, wherein the light source is automatically adjusted according to the ambient light parameter; from claim 19, wherein the light source has a lateral light source and a bottom light source to be controlled separately.
KATONA teaches in ¶0112, light being emitted by the luminaire may be controlled in response to a signal from one or more sensors that may be on-board the luminaire and may be photosensors that may detect a level of illumination in the environment and may generate a signal that is provided to the luminaire, for example, a user may wish to maintain a particular brightness within a room that has windows transmitting light from the outside and is detected by the sensors, the luminaire may adjust the lighting output to maintain the brightness within the room at a substantially steady level. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify pullable/retractable light module (LEM 300) of the downlight/luminaire housing 100 of DRISCOLL to include the type of on-board photosensors that detect a level of illumination in the environment and generate a signal that is provided to the luminaire as taught by KATONA et al in order to maintain the brightness within the room having windows at a substantially steady level. 
KATONA further teaches in ¶s0117-0118, up-lighting and down-lighting may be provided within a single body, the single body may include a portion having primary direction of illumination upwards and a portion that has a primary direction of illumination downwards, where the lighting of these portions may be controlled independently, and further include side lighting features that may be edge-coupled light sources, LEDs, OLEDs, or other light sources, where any of the up and/or down lighting features may also be edge-coupled light sources, such as LEDs, OLEDs, or others, and in some instances, one or more of the side lighting features may be a desired lighting design, such as a corporate logo or trademark.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify pullable/retractable light module (LEM 300) of the downlight/luminaire housing 100 of DRISCOLL to include the type of up-lighting, down-lighting and side lighting features from corresponding portions of a suspended single body with edge-coupled light sources such as LEDs and that these portions may be controlled independently, as taught by KATONA et al in order to selectively provide any one or more of up-lighting, down-lighting and side lighting features to selectively provide indirect chamber lighting by light directed toward the ceiling, direct downward task lighting, and lateral illuminated design of logo, respectively.  


Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over DRISCOLL (US 2016/0040839 A1) in view of ATHALYE et al (US 2015/0233537 A1) as applied to claim 1 above, and further in view of APPEL-ELEKTRONIK GMBH (DE 202016101262 U1 including merged English translation text). 
DRISCOLL does not disclose: from claim 16, wherein the drawstring module has a motor for extending or collecting the pullable wire to change a relative distance of the light module to the downlight housing; from claim 17, wherein the light module has a detector for sensing a user operation to actuate the motor to change the relative distance of the light module and the downlight housing; from claim 18, wherein the detector detects a user gesture to actuate the motor to move the pullable string.
APPEL-ELEKTRONIK illustrates in Fig.1 and teaches: in 21st paragraph under Description, “The lighting fixture 1 further comprises an electric motor drive device 7, the inside of the ceilings connection housing 2 is accommodated and to which the two winding devices 6a, 6b are connected. By means of the drive means 7 the two winding devices 6a, 6b be driven in order - or unwinding of the electrical supply lines 5a, 5b and thus the height adjustment of the carrier element. 3 with the attached lamp units 4a–4d to effect.”; and in 25th-26th paragraphs under Description, “In the present case, the lighting fixture 1 a proximity sensor means 8, which emit electromagnetic radiation in the infrared spectral range, and is designed for this purpose, the approach of a hand of a user to detect. In the case of an upward movement of the hand in the direction of the proximity sensor by means of the bore-hole 8 via the electrical supply lines is 5a, 5b a corresponding height adjusting signal to the drive device 7 transmit. The two winding devices 6a, 6b are then transferred from the drive device 7 driven in such a way that the two electrical supply lines 5a, 5b it can be wound.” and “This causes a vertical adjustment of the carrier element. 3 according to the top in the direction of the ceilings connection housing 2. If the movement of the hand of the proximity sensor means 8 path takes place via the electrical supply lines is 5a, 5b a corresponding sensor signal with respect to the drive apparatus 7 transmit. The two winding devices 6a, 6b from the drive device are 7 driven in such a way that the two electrical supply lines 5a, 5b be unwound. This causes a vertical adjustment of the carrier element. 3 according to the bottom of the ceilings connection housing 2 path.”.  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify pullable/retractable light module (LEM 300) of the downlight/luminaire housing 100 of DRISCOLL to include the type of motor drive device driving at least a winding device to wind or unwind electrical supply line(s) that suspends and power the light module and the type of proximity sensor means as taught by APPEL-ELEKTRONIK GMBH in order to facilitate by fully automating the height adjustment of the light module by user’s different hand gestures.  


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over DRISCOLL (US 2016/0040839 A1) in view of ATHALYE et al (US 2015/0233537 A1) as applied to claim 1 above, and further in view of REIFF, Jr et al (US 7192160 B2). 
DRISCOLL discloses the light source (LEDs 385 and/or PCB 380 described in ¶0042), except: having a light source electrode to be detachable from the light housing (305 in Figs.3 & 9, as LEM housing 305 described in ¶0042) to be replaced with another light source.
REIFF teaches in col.3 line 59 to col.4 line 5, col.5 line 62 to col.6 line 17, col.1 lines 12-20 and illustrated in Figure 6 and Figs.2-5, individual LED 34 comprising at least one electrode (48, 50, 46) for the purpose of supplying electrical current to excite illuminating materials 36 and 38 to illuminate first and second colors of light or white light when mounted on circuit board 110 with plural LEDs 32, and where circuit board 110 replaces a mounting plate 92 of sole fluorescent lamp 30, in order to retrofit a conventional fluorescent light with one that includes multiple dimmable colored LEDs and apply specialized lighting tasks including map reading, tent lighting, cockpit lighting, night vision and curing epoxies or detecting leaks.  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify pullable/retractable light module (LEM 300) of the downlight/luminaire housing 100 of DRISCOLL to include the type of electrode(s) of each individual LED of a plurality of LEDs for mounting each LED onto the circuit board as well as allow replacement of original conventional mounting plate of lights with the circuit board of mountable individual LEDs as taught by REIFF, Jr et al in order to enable mechanical and electrical connection to a supply of power within and through the circuit board that allows electrical operation to illuminate different colored light and white light, as well as allow retrofitting with the circuit board of plural LEDs and fluorescent lamps, thereby operate lighting for illumination and other specialized tasks or replace a non-operative circuit board or individual LED with operative ones for repair/maintenance.  





Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach:
From claim 6, the downlight apparatus of claim 5, wherein the wiring bracket comrpises [sic] a tilt sliding groove for guiding detaching the pullable wire from the stop unit temporarily.
From claim 7, the downlight apparatus of claim 6, wherein the stop unit has an elastic module with a bent part for guiding the pullable wire to detach from the stop unit when an external pulling force is applied to the pullable wire and guiding the pullable wire to engage the stop unit when no external pulling force is applied to the pullable wire.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. HAYRAPETIAN et al (US 2019/0195478 A1) teaches in ¶0041 and ¶0057, a pushbutton 27 as an electric (on/off) power switch which turns on and off illuminating unit 23 in the retracted position and in any pulled-down positions.  HU (CN 108240580 A) shows power roller lifter (Figs.1-2) lifting or lowering or hanging lamp body 1-2 by steel wire 3 which is wire package winding with the electrified cable, capable of bearing the lamp body 1-2, electrifying the two performance together.  KR 200432753 Y1 to inventor “황윤수” (translates as “HWANG, Yun-Soo” and includes merged English translation), shows a pair of light modules each referred to as socket portion 20 containing lamp 30 (see Fig.2a), left one in an extended or suspended position (Figs.1 and 2b) and right one in a retracted position (Figs.1 and 2a), where wire 15 connected at one end to socket portion 20 to suspend the socket portion 20 by a variable distance (or height adjustment) from ceiling 100 or retracted within a recess space defined by main body 10, by means of winding or unwinding wire 15 by roller 14 with motor 13.  PENG (CN 111076122 A) shows a lifting lamp holder and bulb replacing method of wireless remote control comprising a shell 1, a fixing seat 2, a lamp head 4. wherein the fixing base 2 comprises a fixing seat main body 20 with bottom formed lamp cavity 200 to receive a lifted and retracted lamp head main body 40 that includes electrodes 42 electrically contacting power supply terminals 26 in main body 20, a lifting motor 25 having an output rotating shaft fixedly provided with a rope wheel 250, the rope wheel 250 is wound with a rope 3 which is a non-conductive fiber rope 3 having one end of the rope 3 passing through the fixing seat main body 20 and lamp cap cavity 200 and fixedly connected with the lamp head 4.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CARIASO whose telephone number is (571)272-2366. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on (517) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN B CARIASO/Primary Examiner, Art Unit 2875                                                                                                                                                                                 

September 29, 2022
AC